EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 7, line 1, after “The” delete “method” and insert --wearable device--.
In claim 7, line 1, after “Claim” delete “6” and insert --1-- so that claim 7 will properly depend from claim 1.
Thus, after the above two corrections, a clean version of the preamble of claim 7 should read “The wearable device of Claim 1, wherein:”.
In claim 8, line 1, after “The” delete “method” and insert --wearable device--.
In claim 9, line 1, after “The” delete “method” and insert --wearable device--.
In claim 10, line 1, after “The” delete “method” and insert --wearable device--.
In claim 14, line 1, after “The” delete “method” and insert --wearable device--.
In claim 15, line 1, after “The” delete “method” and insert --wearable device--.
In claim 16, line 1, after “The” delete “method” and insert --wearable device--.
In claim 21, line 1, after “The” delete “method” and insert --wearable device--.
In claim 22, line 1, after “The” delete “method” and insert --wearable device--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art. 
Regarding claim 1, the subject matter not found was a wearable device for detecting craving of a subject comprising, in combination with the other remaining limitations in the claim, a microprocessor that processes signals from at least one input button to determine training set classification rules during a supervised period of learning, and produces training motion data in at least two dimensions determining training mean and variance of the data, fitting a training curve to training amplitude data taken from the motion data, and doing the same for mean and variance of a monitoring motion data.
Regarding claim 17, the subject matter not found was a wearable device for detecting craving of a subject comprising, in combination with the other remaining limitations in the claim, a microprocessor that processes signals from at least one input button to determine training set classification rules during a supervised period of learning, and produces training motion data in at least two dimensions and determines a training phase correlation between the two dimensions, bases the training classification rules on the training phase correlation, and compares a monitoring phase correlation to the rules to determine if a drug craving is present.
Regarding claim 20, the subject matter not found was a wearable device for detecting stress or craving of a subject comprising at least one of an accelerometer, thermopile, and pulse oximeter sensor; at least a subject stress input button and a subject craving input button; the device configured with a supervised period of no drug use in which the subject presses the input button(s) while experiencing stress or cravings; the accelerometer data is transformed into training amplitude data; determining shape and scale classification rules based on the training curve of the amplitude data; and then during an unsupervised period fitting a monitoring curve of motion data from the accelerometer, comparing the shape and scale to the classification rules to determine if stress or craving is present; and providing alerts specifically to a cell phone based on the comparison, in combination with the other remaining limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
17 May 2022